On Application for Writs of Certiorari and Prohibition.
MONROE, J.
Relator alleges that he is confined in prison in the parish of Orleans, charged with being a fugitive from justice from the parish of Calcasieu, where he is accused of breaking the seals of a ear and with larceny; that he was arrested upon a capias from the Second City Criminal Court, issued upon affidavit, and, having been brought before said court and arraigned, was committed to prison, without examination, to await transfer to the parish of Calcasieu; that he is entitled to, and has applied for, such examination, and believes that he can thereby show good cause why he should not be held on said affidavit, but that such examination has been refused.
He prays for a writ of certiorari directing the judge of said court to send up copies of said proceedings, for a writ of prohibition restraining him and the sheriff from transferring relator to the parish of Calcasieu until he shall have been,heard, and for a writ of mandamus commanding the judge to grant such hearing.
The petition was filed in the court on September 26th, and, an order to that effect having been made thereon, the judge of the Second City Criminal Court and the sheriff made their returns, forwarding certified copies of the proceedings as required.
The judge “specifically denies that an examination according to law has been refused the relator, * * * and avers that, as the record shows, the said matter was fixed for such hearing on the 3d day of October, 1903.”
*962Upon the back of the affidavit, copies of which are returned by both the judge and the sheriff, we find the following, to wit:
“Arraigned Sept 25/03 Pleaded-
“Prelim. Examination Oct 3/03 Bond-
“Exam, continued to -”
And we have no further information upon the subject.
Opinion.
Under Rev. St. 1876, § 1019, the relator was entitled to the examination for which he prays, but his allegation to the effect tfiht such examination was refused is overborne by the denial of the judge and the indorsements of the affidavit, from which it follows that he is without just cause of complaint.
It is therefore adjudged and decreed that this proceeding be dismissed at his cost.